Title: From John Quincy Adams to Abigail Smith Adams, 30 November 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 39
St: Petersburg 30. November 1812

I think it not improbable that on receiving the public accounts of the progress of the War in this Country for the first three months after it commenced, and especially those of the entrance of the French Emperor and his army at Moscow, with the destruction almost total of that Capital, you may have been not altogether unconcerned on our account, and considered us as not altogether secure from the dangers which at that time threatened this Second Metropolis of the Empire—Nor would this opinion have been without foundation—Had the Successes of the invading armies continued, and had they borne the same character here, which has marked them so long as they were victorious, there is little reason for supposing that any of the usual securities to persons and property, which afford protection in ordinary Wars, would have been respected—Had the danger to this place therefore become imminent, (which it never has been, and which I have never believed it to be) we should probably have been under the necessity of removing from it, at a very expence, and at a season when mere traveling in this Climate, and with a family like mine, would itself have been attended with considerable dangers—The Providence of God, (whose hand appears in a manner little less than miraculous in the recent occurrences of the War) has graciously relieved us from every possibility of further apprehension on this score, and at the same time has relieved this City from still stronger alarms of a fate like that of Moscow, impending over it, and this Empire from the terrors of the most formidable invasion to which it ever was exposed—
It may well be doubted whether in the compass of human history since the Creation of the World, a greater, more sudden and more total reverse of Fortune was ever experienced by man, there is now exhibiting in the person of a man, whom Fortune for a previous course of nearly twenty years had favoured with a steadiness, and a prodigality equally unexampled in the annals of mankind—He entered Russia, at the head of three hundred thousand men, on the 24th: of last June—On the 15th: of September he took possession of Moscow, the Russian armies having retreated before him almost as fast as he could advance; not however without attempting to sop him by two Battles; one of which was perhaps the most bloody that has been fought for many ages—He appears really to have concluded that all he had to do was to reach Moscow, and the Russian Empire would be prostrate at his feet—Instead of that it was precisely then that his serious difficulties began—Moscow was destroyed; partly by his troops, and partly by the Russians themselves—His Communications in his rear were continually interrupted and harrassed by separate small Detachments from the Russian Armies—His two flanks, one, upon the Dwena, and the other upon the frontier of Austria were both overpowered by superior forces, which were drawing together and closing behind him; and after having passed six weeks in total inaction at Moscow, he found himself with a starving and almost naked army, eight hundred miles from his frontier, exposed to all the rigour of a Russian Winter; with an Army before him superior to his own and a Country behind him already ravaged by himself, and where he had left scarcely a possibility of any other sentiment than that of execration and vengeance upon himself and his followers—He began his retreat on the 28th: of October scarcely a month since, and at this moment, if he yet lives, he has scarcely the ruins of an Army remaining with him—He has been pursued with all the eagerness that could be felt by an exasperated and triumphant Enemy; thousands of his men have perished by famine—thousands by the extremity of the Season, and in the course of the last ten days we have heard of more than thirty thousand who have laid down their arms almost without resistance—His Calvary is in a more dreadful condition even than his Infantry—He has lost the greatest part of His Artillery—has abandoned most of the baggage of his army and has been even reduced to blow up his own stores of ammunition—The two wings of the Russian Armies have formed their junction and closed the passage to his retreat; and according to every human probability within ten days the whole remnant of his host will be compelled like the rest to lay down their arms and surrender at discretion—If he has a soul capable of servicing such an Event, he will probably be a prisoner himself.
Should he by some extraordinary accident, escape in his own person, he has no longer a force nor the means of assembling one, which can in the slightest degree be formidable to Russia—Even before his Career of victory had ceased, commotions against his Government had manifested themselves in his own Capital, on a false rumour of his death which had been circulated—Now, that if he returns at all, it must be as a solitary fugitive, it is scarcely possible that he should be safer at the Thuileries, than he would be in Russia—His allies, almost every one of whom was such upon the bitterest compulsion, and upon whom he has brought the most impending danger of ruin, may not content themselves merely with deserting him—Revolutions in Germany, France and Italy must be the inevitable consequence of this state of things, and Russia, whose influence in the political affairs of the World, he expressly threatened to destroy, will henceforth be the arbitress of Europe.
It has pleased Heaven for many years, to preserve this man, and to make him prosper, as an instrument of divine wrath to scourge mankind—His race is now run, and his own term of punishment has commenced—“Fret not thyself because of him who prospereth in his way, because of the man who bringeth wicked devices to pass—for yet a little while, and the wicked shall not be: yea, thou shalt diligently consider his place and it shall not be”—How often have I thought of this Oracle of divine truth, with an application of its sentiment to this very man upon whom it is now so signally fulfilling—And how ardently would I pray the supreme disposer of Events that the other and more consolatory part of the same promise may now be also near its accomplishment—“But the meek shall inherit the Earth, and shall delight themselves in the abundance of Peace.”—
In this general prayer for Peace, my most anxious feelings are for its restoration to my own Country—I cannot but consider the Declaration of War, as an unfortunate Event—That it occurred at a most unfortunate time; and that every thing that has since happened has been a series of aggravations to the misfortune—I did long cherish the hope that when it was known the great cause of War was removed the moment would be seized for a return to Peace—this hope has been disappointed—The means of obtaining Peace, I still flatter myself will again be offered us, and may God almighty grant that we may not suffer them to slip from us unimproved!—Let us disentangle ourselves from this fatal net of European Wars—Let us again place ourselves in a stand to behold the raging of the tempest without being involved into ravages; to see Conquerors and Empires rise and fall, without sharing in their convulsions or being the victims of their ruin!
We still remain without any letters from you later than April—Our health is as good as the climate permits—Our duty and affection, indelible but with life
A.